Citation Nr: 0707308	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on January 4, 2004, for emergency 
room treatment at Down East Community Hospital.





ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1975 to 
April 1979 and from February 1988 to March 2001.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2004 decision of the Department of Veterans 
Affairs Medical Center (VAMC) in Togus, Maine.

Since, as explained below, the veteran has requested a 
hearing before deciding his appeal, this case is being 
remanded to the Veteran's Health Administration (VHA).


REMAND

In his May 2005 substantive appeal (VA Form 9), the veteran 
requested a hearing at the local VA office before a Veterans 
Law Judge (VLJ) of the Board.  This type of hearing is also 
generally referred to as a "travel Board" hearing.  
When later submitting his September 2005 hearing election 
form, he indicated he wanted, instead, a videoconference 
hearing -- i.e., with him at the local VA office telecasting 
to a VLJ sitting at the Board's offices in Washington, D.C.

While this hearing was subsequently scheduled to take place 
in January 2006, records reflect that the veteran failed to 
report for it.  But he later filed an April 2006 motion 
requesting to reschedule his hearing, explaining that 
inclement weather had prevented him from attending the 
hearing previously scheduled.  The Board granted his motion 
in May 2006.  So another videoconference hearing must be 
scheduled before deciding his appeal.  38 C.F.R. § 20.700(a) 
(2006).



Accordingly, this case is REMANDED to the VHA for the 
following development:

Reschedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him of the 
date, time and location of this 
hearing.  Place a copy of this letter 
in the claims file.  If, for whatever 
reason, he changes his mind and 
withdraws his request for this hearing 
or does not appear for it on the date 
scheduled, also document this in the 
claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


